Name: Commission Regulation (EEC) No 1367/85 of 24 May 1985 amending the provisions implementing monetary compensatory amounts with effect from 27 May 1985 in respect of intervention butter sold at a reduced price
 Type: Regulation
 Subject Matter: marketing;  agricultural policy;  prices;  processed agricultural produce
 Date Published: nan

 No L 139/22 Official Journal of the European Communities 27. 5. 85 COMMISSION REGULATION (EEC) No 1367/85 of 24 May 1985 amending the provisions implementing monetary compensatory amounts with effect from 27 May 1985 in respect of intervention butter sold at a reduced price THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, 3480/84 (9), and Commission Regulation (EEC) No 2956/84 (10), as last amended by Regulation (EEC) No 3457/84 (n), butter in public intervention storage has been made available to operators at a reduced price for export to non-member countries ; whereas the said Regulations provide that the purchase price of this butter is not to be affected by any changes to represen ­ tative rates during the life of a contract ; whereas the adjustment of monetary compensatory amounts fixed in advance before 16 May 1985, as provided for in Article 7 ( 1 ) of Regulation (EEC) No 1160/82, should not be carried out in respect of intervention butter sold at a reduced price for export from France on or after that date ; Whereas the monetary compensatory amounts applying in the said Member States are to be adjusted from 27 May 1985 as a result of the introduction of new representative rates ; wehreas, however, monetary compensatory amounts should remain unchanged in respect of butter sold under Regulations (EEC) No 2268/84, (EEC) No 2278/84 and (EEC) No 2956/84 before 27 May 1985 and shipped to another Member State on or after that date for processing into butteroil prior to being exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 469/85 (4), provides that monetary compensatory amounts fixed in advance are to be adjusted if a new representative rate comes into effect while a certificate is valid ; whereas the new rate must have been decided on before the application for advance fixing is lodged ; whereas this situation will arise on 27 May 1985 in the case of France, Greece and Italy ; HAS ADOPTED THIS REGULATION : Whereas the monetary compensatory amounts intro ­ duced by Regulation (EBC) No 974/71 were fixed by Commission Regulation (EEC) No 1343/85 whereas Annex IV to the said Regulation sets out the coefficients to be applied to monetary compensatory amounts fixed in advance for milk and milk products to be exported on or after 27 May 1985 ; Whereas, under Commission Regulation (EEC) No 2268/84 (*), as last amended by Regulation (EEC) No 1007/85 (*), Commission Regulation (EEC) No 2278/84 (8), as last amended by Regulation (EEC) No Article 1 Monetary compensatory amounts fixed in advance before 16 May 1985 in respect of intervention butter sold before that date under Regulations (EEC) No 2268/84, (EEC) No 2278/84 and (EEC) No 2956/84 for export on or after 27 May 1985 as butter or in the form of another product falling within heading No 04.03 of the Common Customs Tariff shall not be subject to the coefficients set out in Annex IV to Regulation (EEC) No 1343/85 for France. (') OJ No L 106, 12. 5 . 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . (3) OJ No L 134, 15. 5. 1982, p. 22. (4) OJ No L 58 , 26 . 2. 1985, p. 5. O OJ No L 138, 27. 5 . 1985, p. 2. f) OJ No L 208 , 3 . 8 . 1984, p . 35 . 0 OJ No L 108 , 20. 4. 1985, p . 7. (8) OJ No L 209, 4. 8 . 1984, p . 8 . ( ») OJ No L 326, 13 . 12. 1984, p . 13 . (10) OJ No L 279, 23 . 10 . 1984, p. 4. (") OJ No L 319, 8 . 12. 1984, p . 9 . 27. 5. 85 Official Journal of the European Communities No L 139/23 Article 2 the quantities shipped from this Member State to another Member State on or after 27 May 1985 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European ­ Communities. Monetary compensatory amounts applicable to France on 26 May 1985 for butter sold under Regulations (EEC) No 2268/84, (EEC) No 2278/84 and (EEC) No 2956/84 and in respect of which contracts of sale were concluded before 27 May 1985 shall remain valid for This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1985 . For the Commission Frans ANDRIESSEN Vice-President